DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.
Claims 1-21 are canceled; claims 22-41 are pending.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of new ground of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 22-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitation “wherein the first user equipment is not permitted to position the second user equipment at locations other than the positioning location” is an explicit condition that is not expressed and/or written in the specification as part of the invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 22, 25-29 and 32-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reudink, US 2010/0274569 in view of Khan et al., US 2013/0303190.  
Claim 22, Reudink discloses ([fig 5]) a positioning method, comprising: 
obtaining, by a first user equipment ([0041] send shared device location information to the first device, the shared device location information may include device locations of devices that grant permission in response to the permission request), a positioning authorization condition for setting a location of a second user equipment ([0041] send shared device location information to the first device, the shared device location information may include device locations of devices that grant permission in response to the permission request) on an electronic map ([0041] the device location information may be designed to interoperate with a map program running on the first device, so that the map program may display a map interface on a device display, with visual indicators of shared device locations on the map interface), wherein the positioning authorization condition indicates a positioning location at which positioning of the second user equipment by the first user equipment is permitted ([0041] the device location information may be designed to interoperate with a map program running on the first device, so that the map program may display a map interface on a device display, with visual indicators of shared device locations on the map interface);   
wherein the first user equipment is not permitted to position the second user equipment at locations other than the positioning location ([0041] This information may, in some embodiments, simply provide an address or other textual description of a shared device location); 

determining, by the first user equipment, the location of the second user equipment according to the positioning authorization condition ([0041] the device location information may be designed to interoperate with a map program running on the first device, so that the map program may display a map interface on a device display, with visual indicators of shared device locations on the map interface); and 
setting, by the first user equipment, the location of the second user equipment on the electronic map in response to determining the location of the second user equipment ([0041] the device location information may be designed to interoperate with a map program running on the first device, so that the map program may display a map interface on a device display, with visual indicators of shared device locations on the map interface).  
But is silent on, 
only when the second user equipment is located at the positioning location indicated in the positioning authorization condition.
However, as Khan discloses only when the second user equipment is located at the positioning location indicated in the positioning authorization condition ([fig 5] [0044] Device 510 shows message 512 that displays a last "check-in" of User 2.  According to 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Reudink invention with Khan invention to include the claimed limitation(s) so as to allow the users to share their locations with each other in order to inform and/or to be informed of any relative information related to their locations. 
Claim 25, Reudink as modified discloses the positioning method of claim 22, wherein the positioning location comprises 
positioning start point location information for positioning the second user equipment (Reudink [0036] such as proximity of start location). 
Claim 26, Reudink as modified discloses the positioning method of claim 22, wherein the positioning location comprises 
positioning termination point location information for positioning the second user equipment (Reudink [0036] proximity of destination).
Claim 27, Reudink as modified discloses the positioning method of claim 22, wherein the positioning location information comprises a positioning region range for positioning the second user equipment (Reudink [0033] location information may include GPS location information, latitude and longitude, nearest postal address, nearest radio communications tower, and/or nearest wireless access point information).
Claim 28, Reudink as modified discloses the positioning method of claim 22, further comprising negotiating, by the first user equipment, with the second user equipment to determine the positioning authorization condition (Reudink [0034] data in 
Claim 29, see claim 1 for the rejection, Reudink discloses ([fig 4] communication device(s)) a first user equipment, comprising: 
a memory configured to store instructions ([fig 4] memory); and 
a computer processor coupled to the memory ([fig 4] memory, processor) and configured to execute the instructions ([0098] one or more programs running on one or more processors), which cause the processor to be configured to: 
obtain a positioning authorization condition for setting a location of a second user equipment on an electronic map, wherein the positioning authorization condition indicates a positioning location at which positioning of the second user equipment by the first user equipment is permitted, and 
wherein the first user equipment is not permitted to position the second user equipment at locations other than the positioning location; 
determine that the second user equipment is located at the positioning location indicated in the positioning authorization condition; 
determine the location of the second user equipment according to the positioning authorization condition only when the second user equipment is located at the positioning location indicated in the positioning authorization condition; and 
set the location of the second user equipment on the electronic map.  
Claim 32, see claim 25 for the rejection, Reudink as modified discloses the first user equipment of claim 29, wherein the positioning location information comprises positioning start point location information for positioning the second user equipment.
	Claim 33, see claim 26 for the rejection, Reudink as modified discloses the first user equipment of claim 29, wherein the positioning location information comprises positioning termination point location information for positioning the second user equipment.
Claim 34, see claim 27 for the rejection, Reudink as modified discloses the first user equipment of claim 29, wherein the positioning location information comprises a positioning region range for positioning the second user equipment.
	Claim 35, see claim 28 for the rejection, Reudink as modified discloses the first user equipment of claim 29, wherein the instructions further cause the computer processor to be configured to obtain the positioning authorization condition by being configured to negotiate with the second user equipment to determine the positioning authorization condition.
Claim 36, see claim 1 for the rejection, Reudink discloses a positioning method, comprising:
obtaining, by a first user equipment, a positioning authorization condition by negotiating with a second user equipment to jointly determine the positioning authorization condition with the second user equipment, wherein the positioning authorization condition is for setting a location of a second user equipment on an electronic map, 
, and 
wherein the first user equipment is not permitted to position the second user equipment at locations other than the positioning location; 
determining, by the first user equipment, that the second user equipment is located at the positioning location indicated in the positioning authorization condition, 6Atty. Docket No.: 4576-22800 (83977228US04) 
determining, by the first user equipment, the location of the second user equipment according to the positioning authorization condition only when the second user equipment is located at the positioning location indicated in the positioning authorization condition; and 
setting, by the first user equipment, the location of the second user equipment on the electronic map.   
Claim 37, see claim 25 for the rejection, Reudink as modified discloses the positioning method of claim 36, wherein the positioning location information comprises positioning start point location information for positioning the second user equipment.
	Claim 38, see claim 26 for the rejection, Reudink as modified discloses the positioning method of claim 36, wherein the positioning location information comprises positioning termination point location information for positioning the second user equipment.
Claim 39, see claim 27 for the rejection, Reudink as modified discloses the  positioning  method  of  claim  36,  wherein  the   positioning  location information comprises a positioning  region range for positioning  the second user  equipment. 
Claim 40, Reudink as modified discloses the positioning method of claim 36, 
wherein the positioning authorization condition further indicates a positioning time at which positioning of the second user equipment by the first user equipment is permitted (Reudink [0036] the query may establish a first parameter that specifies devices within some predetermined proximity range from the first device, such as one square mile, one city block, ten minutes drive time, or the like).   
Claim 41, Reudink as modified discloses the positioning method of claim 36, 
wherein the positioning time indicates a time period (Reudink [0036] ten minutes drive time) or a time point (Reudink [0036] ten minutes drive time).  
Claim(s) 23, 24 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reudink, US 2010/0274569 and Khan et al., US 2013/0303190 in view of Hilliar Isaacson, US 2010/0262360 (as Isaacson). 
Claim 23, Reudink as modified discloses the positioning method of claim 22, wherein determining, by the first user equipment, the location of second user equipment comprises:
Reudink and Khan invention is silent on, 
sending, by the first user equipment to a server, a request message comprising geographical location information, wherein the request message requests the server to send map identifier location information obtained after matching the geographical location information and map information of the server; and
receiving, by the first user equipment from the server, a request response message comprising the map identifier location information after matching the geographical location information and the map information of the server.

receiving, by the first user equipment from the server, a request response message ([0023] the server may send the position information to the peer PND), comprising the map identifier location information after matching the geographical location information and the map information of the server ([0024] the position information may include Country, State/Province, County, City, District, Street, Street Number, Zip Code, Longitude/Latitude, and Route.  Any of the position information mentioned in previous paragraphs or sections are also available, as are the landmarks). 
  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Reudink and Khan invention with Isaacson invention to include the claimed limitation(s) so as to allow the position information to be centrally stored and distributed upon request thereby optimizing system operation and user experience.
Claim 24, Reudink as modified discloses the positioning method of claim 23, further comprising performing, by the first user equipment, matching on the geographical location information according to local map information (Isaacson [0027] allows peer users to determine quickly where other users are, and also protects user privacy when sharing position information).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Reudink, Khan and Isaacson invention to include the claimed limitation(s) so as to allow the users to view other users location thereby enhancing user experience. 
Claim 30, see claim 23 for the rejection, Reudink as modified discloses the first user equipment of claim 29, wherein the instructions further cause the computer processor to be configured to:
send, to a server, a first request message comprising geographical location information, wherein the first request message requests the server to send map identifier location information; and
receive, from the server, a first request response message comprising the map identifier location information after matching the geographical location information and map information of the server.
Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reudink, US 2010/0274569, Khan et al., US 2013/0303190 and Hilliar Isaacson, US 2010/0262360 (as Isaacson) in view of Cho et al., US 2011/0018732. 
Claim 31, Reudink as modified discloses the first user equipment of claim 30, wherein the instructions further cause the computer processor to be configured to:

But Reudink, Khan and Isaacson invention is silent on,   
send, to the server, a second request message comprising an identifier information of the second user equipment, wherein the second request message requests the location information of the second user equipment;
	receive, from the server, a second request response message comprising map identifier location information obtained after matching geographical location information of the second user equipment and the map information of the server. 
	However, as Cho discloses send, to the server, a second request message comprising an identifier information of the second user equipment ([0118] a request for checking the location of the second terminal 30-B is received along with information (e.g., a phone number of the mobile terminal, etc.) regarding the second terminal 30-B), wherein the second request message requests the location information of the second user equipment ([0118] a request for checking the location of the second terminal 30-B is received along with information (e.g., a phone number of the mobile terminal, etc.) regarding the second terminal 30-B);
	receive, from the server, a second request response message comprising map identifier location information obtained after matching geographical location information 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Reudink, Khan and Isaacson invention with Cho invention to include the claimed limitation(s) so as to allow the system server to provide user a relative location information of a second user upon request thereby enhancing user experience.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196.  The examiner can normally be reached on 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DINH NGUYEN/Primary Examiner, Art Unit 2647